Title: To Thomas Jefferson from Tadeusz Kosciuszko, [14 August] 1800
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas



My dear Sir
Paris 26 Thermidor [14 Aug.] rue de Lille No 545.

I have the honor to receive your letter of 7th: of May in which you gave me a notice of 1082. Dollars being the last dividents for me—and that you send over by Mr Barnes likwise a skitch of my land. I beg of you to send Thousands thanks from me to Colonel Armstrong for his goodnese, This Land require som settement. Can you procure one or more farmers of good reputation each for a Hundred acres, i should give them Land for nothing for five years on condition that after that terme will pay me the rente one procent Lesse than authers in that part of the Country, or upon any condition you thing proper. You have so many friends her that i most beforehand pay you the first my respects as to the President of the United States. I hope you will be the same in that new station always good, true Americane a Philosopher and my Friend, it may hapen under your helme i shall returne to America, but not otherwise, I do not see a great difficulty for your self to make accomodation with France what i know. I send you by this convey[anc]e a new book to remember me by. accept my thanks for the troubles i gave you and be assured of my friendship Esteem, Consideration, respect and Constante love for ever
Adieu

T: Kosciuszko


The peace kwite made with Austria
I have received a letter of exchange from Mr Barnes for 1082 Dollars.

 